Citation Nr: 1446528	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-18 317	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for recognition as a former prisoner of war (POW).  

2.  Entitlement to service connection for heart disease, to include a claim that the Veteran is entitled to presumptive service connection as a former POW.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis (TB).

6.  Entitlement to a total rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented  by:  Disabled American Veterans
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the recognized guerilla forces of the Philippines from March 1944 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his June 2011 substantive appeal, the Veteran raised new claims for service connection.  Those claims were denied in an August 2011 rating decision.  No notice of disagreement is apparent in the communications received by VA after the August 2011 rating decision, and the issues addressed in that decision are not before the Board for appellate review.  

In a June 2011 letter, the Veteran stated that he wished to be represented by the Disabled American Veterans.  However, the Veteran did not submit the form (VA 21-22) used to appoint a service organization as a Veteran's representative.  In June 2014, the Board asked DAV whether it had a record of appointment as the Veteran's representative.  DAV did not have a record of appointment to represent the Veteran.  

In August 2014, the Board notified the Veteran that he should complete and return the form provided within 30 days if he wished to appoint DAV as his representative.  More than 30 days has elapsed with no response from the Veteran.  The Veteran remains unrepresented.  Appellate review may proceed.  

FINDINGS OF FACT

1.  A March 1999 denial of recognition as a POW and August 2004 denial of a request to reopen a claim for recognition as a POW are final.

2.  Evidence submitted since the August 2004 determination is duplicative of the evidence previously considered.    

3.  No presumption of service connection based on status as a former POW is applicable to the claims on appeal.

4.  The Veteran's own statements, as well as private clinical records, establish that he was not treated for heart disease, rheumatoid arthritis, or hearing loss during his service, or proximate to his 1946 service discharge, or prior to 1995, some 50 years after his service discharge, and his lay belief that the claimed disabilities are linked to his service is not persuasive, given the unfavorable evidence.  

5.  Service connection for TB was denied in 1999 as not well-grounded, because the Veteran was not treated for TB in service, or within a presumptive period, and no medical evidence linked TB treated in 1995 and later to the Veteran's service from 1944 to 1946.

6.  The additional evidence repeats the facts and contentions already or record or is unfavorable, and raises no possibility of substantiating service connection for TB.  

7.  The Veteran has not been granted service connection for any disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen a final August 2004 decision that denied the Veteran's claim for recognition as a POW for purposes of benefits administered by VA.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria for service connection for heart disease, rheumatoid arthritis, and hearing loss are not met, nor may those disabilities be presumed to have been incurred during the Veteran's active service for purposes of benefits administered by VA.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  New and material evidence has not been submitted since a final 1999 decision denying service connection for TB, and the claim is not reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The Veteran has no legal entitlement to TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim that he is a POW for purposes of compensation administered by VA.  He seeks service connection for several disabilities and seeks to reopen a claim for service connection for TB.  

Generally, when a claim is disallowed, it may not be reopened and allowed.  A request to reopen which presents the same factual basis as the prior denial may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, evaluation of the evidence is not limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also must address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

1.  Whether new and material evidence has been submitted to reopen a claim for recognition of Veteran as a former POW for VA purposes

In July 1998, the Veteran sought recognition as a former a POW, because he had been imprisoned by the Japanese for several months beginning in April 1942.  

The term "former POW" for VA purposes means a person who, while serving in active US military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  

The US Department of the Army certified that the Veteran had honorable active service for VA purposes from March 1944 to February 1946, but no earlier.  An August 1999 rating decision, issued in September 1999, advised the Veteran that no presumption of service connection based on former POW status was applicable for purposes of compensation benefits administered by VA.  This determination was not appealed, and became final.  

The Veteran sought to reopen the claim for recognition as a POW for VA purposes in 2004.  He contended that he was a prisoner of the enemy from April 1942 to October 1943.  The RO determined that the additional contentions and documents were not new and material, as the additional evidence again showed that the Veteran's imprisonment by the Japanese was prior to his induction into active service recognized by the United States beginning in 1944, and was not new and material to reopen the claim.

In 2009, the Veteran sought benefits based on the Filipino Veterans Equity Compensation legislation.  The Veteran submitted an "Affidavit for Philippine Army Personnel," dated in 1977, and a 2004 "Armed Forces of the Philippines Certification."  The affidavit and certification both provide the same information previously provided and considered in the 1999 and 2004 VA administrative and rating decisions.  

Since 2004, the Veteran has presented additional Philippine government documents which certify that the Veteran was paid by the Philippine government for service from December 1941 to March 1944 and from May 1945 to January 1946.  The governing regulation provides that VA shall accept the findings of the appropriate US service department that a person was (or was not) a POW during a period of war.  38 C.F.R. § 3.1(y)(1); see also Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94.  

VA accepts as credible the Veteran's contention that he has been recognized as a former POW by the Philippine government, but that contention, in and of itself, is not new and material evidence raising the possibility that the period of the Veteran's imprisonment occurred during a period may be certified as active service for VA compensation purposes.  

In this case, the Veteran did not provide any official United States service department record showing induction into US forces prior to 1944.  He did not provide any information, such as a different spelling for his name, which could assist a US service department to find records which might result in a different determination.  Even under the "very low" threshold described in Shade, the additional evidence provides no information about possible US service certification during that period, and is not new and material to reopen the claim.

The Veteran was awarded FVEC since the prior final denial of recognition as a former POW for VA purposes.  However, an FVEC award does not require POW status.  The FVEC award, in and of itself, is not new and material evidence to reopen a claim for recognition of POW status.  

In 2010, the RO requested that the NPRC again determine whether the Veteran was a former POW for US service department purposes.  NPRC again stated that the Veteran "did not acquire prisoner of war status" for US service department purposes.  

In any event, in 2010, during the pendency of this appeal, the RO sought service department certification for recognition as a POW for VA purposes from NPRC, which confirmed the prior denial of recognition of status as a former POW for purposes of VA benefits.  In August 2010, the NPRC confirmed that the determination that the Veteran was not a POW for VA purposes.  The NPRC response advised the Veteran that evidence of a claim before the War Claims Commission might assist the Veteran to gain recognition of former POW status for VA purposes.  The NPRC advised the Veteran that it had no evidence that the Veteran submitted a claim to the War Claims Commission.  

The Veteran is not prejudiced by the denial of the request to reopen the claim, as the only effect of granting reopening of the claim for POW status would be to submit the Veteran's "new" evidence to NPRC.  The RO took such action, but the NPRC provided confirmation of the prior unfavorable determination.  

As a result, it is important for the Veteran to understand that even if the RO or the Board granted reopening of the claim for recognition of the Veteran as a former POW, such reopening would not result in a more favorable determination.  

The Board agrees with the RO's determination that new and material evidence has not been submitted.  The request to reopen the claim for recognition of status as a former POW for VA purposes is denied.

2.  Claim for service connection for heart disease, hearing loss, and arthritis

In December 2009, the Veteran submitted a claim for presumptive service connection for heart disease on the basis that he was a POW.  When a former POW develops certain heart diseases, the disease may be presumed to result from confinement as a POW.  38 C.F.R. § 3.309(c).  However, as discussed above, the Veteran has not been recognized as a former POW for VA purposes, so the presumptions based on POW status are not applicable.  

The claimant in this case is recognized as a Veteran for VA purposes, although not additionally recognized as a former POW for VA purposes.  His claims for service connection for heart disease, hearing loss, and rheumatoid arthritis must be considered under law and regulations applicable to an individual who is recognized as a Veteran for VA purposes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain diseases listed as chronic in 38 C.F.R. § 3.309(a), such as arthritis and hearing loss, but not heart disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as the Veteran has not been granted service connection for any disability, no further discussion of secondary service connection is necessary.  

The Veteran's February 1946 service separation examination, the only service medical record available, fails to disclose treatment for of diagnosis of hearing loss, heart disease, or rheumatoid arthritis, but rather, describes the pertinent body systems as normal, providing evidence against these claims.

No diagnosis of hearing loss, heart disease, or rheumatoid arthritis is noted on the summary of an April 1998 private hospitalization.  The Veteran himself does not contend that he was treated for any of these disabilities until nearly 50 years had elapsed since his service, providing some factual evidence against his own claims.

As to hearing loss, the Veteran himself stated, in an August 2010 letter, that "These past few months I experienced loss of hearing."  This statement is not a lay contention that hearing loss was chronic and continuous from 1946 to 2010.  

During the pendency of this appeal, the Veteran has asserted that he was treated for rheumatoid arthritis in July 2004 and experienced hearing loss beginning in January 2010.  The Veteran submitted private medical evidence showing that he was treated for heart disease in July 2010.  The entire claims file includes no statement by any provider that the Veteran was treated for one of these disabilities prior to 2002.  The evidence submitted and obtained does not include any opinion by a provider that rheumatoid arthritis, heart disability, or hearing loss a claimed disorder was incurred during or is related to the Veteran's active service from 1944 to 1946.  No provider has opined that rheumatoid arthritis, heart disability, or hearing loss has been chronic and continuous since 1946.  

The Veteran has provided lay contention that the claimed disabilities of rheumatoid arthritis, heart disability, and hearing loss are present, but he does not allege that he had symptoms of these disabilities during the first five decades following his service.  His statements that symptoms of hearing loss were noted in 2010 and that heart disease was treated in 2010 are unfavorable to a finding that these disabilities might be related to service ending over six decades earlier.  

The Veteran's lay contention that rheumatoid arthritis diagnosed in about 1990 had an onset in the 1940s is not competent to prove that fact, because the etiology and onset of rheumatoid arthritis is not easily observable by a lay person through the senses.  The Veteran does not contend that he sought medical evaluation of the observable symptoms of rheumatoid arthritis, such as joint pain and visible pathology of the joints, until several decades after his service separation.   The evidence that the Veteran did not seek treatment of the observable symptoms of the claimed disorders during the first three decades after his service is entirely unfavorable to a finding that rheumatoid arthritis was chronic during that lengthy period.  

The 1994 and 1998 medical statements, which show that none of the claimed disorders was present prior to 1994 (almost 50 years after the Veteran's service) other than rheumatoid arthritis, are significant evidence against the claims, and are more persuasive than the Veteran's statements.  Given the length of time that has elapsed since the Veteran's 1946 service separation, and the fallibility of human memory without an intent to deceive, and the difficulty of lay observation of etiology of heart disease or rheumatoid arthritis, the Veteran's assertion that the claimed disabilities are related to his service or were caused by his service are not persuasive.  As to hearing loss, a disorder that a lay person is competent to observe, the Veteran reported recent onset, in 2010.  This competent lay evidence is unfavorable to the claim.  

Thus, the competent lay evidence is unfavorable to the claims at issue, in view of the lack of lay evidence describing any observation of symptoms during the first few decades after service.  The medical evidence, which begins in the 1990s, contains no indication of a lengthy history of the disabilities at issue.  The preponderance of the evidence is against the claims, which must be denied.  

3.  Request to reopen claim for service connection for TB

The Veteran's February 1946 service separation examination, the only service medical record available, fails to disclose treatment for of diagnosis of TB, but rather, describes the pertinent body system as normal.  

Private records submitted by the Veteran include the report of radiologic examination of the Veteran's chest in 1994, some 48 years after his service discharge.  He had pneumonia at that time, but no findings of TB were noted.  The Veteran was apparently treated for active TB in 1995 and 1996.  No diagnosis of TB is noted in the summary of an April 1998 hospitalization.  

In the August 2010 statement, the Veteran indicated that "Tuberculosis is now persistent."  That 2010 statement does not constitute a lay contention that TB was present chronically and continuously following service discharge in 1946.  There is no additional evidence as to the date of onset of TB, nor has any provider suggested that there is an etiologic relationship between the Veteran's active TB in 1995 or 2010 and his active service which ended in 1946.  

As above, even under the "very low" threshold for new and material evidence described in Shade, the additional evidence submitted since the prior final denial of service connection for TB is not new and material evidence.  The Veteran has not provided any additional evidence or lay contention that TB was present or was diagnosed or treated prior to 1995.  The 1994 radiologic examination which showed pneumonia, but not TB, is unfavorable to a finding that TB diagnosed in 1995 was incurred in or related to the Veteran's active service.  The additional lay statement that the Veteran again requires treatment for TB and that TB is now "persistent" is not new or material to establish a link between current TB and the Veteran's World War II service.  The request to reopen the claim must be denied.  

4.  Claim for TDIU

Under 38 C.F.R. § 4.16, a Veteran who is unemployable as a result of service-connected disabilities is entitled to an award of total compensation.  In this case, the Veteran has not been granted service connection for any disability.  Therefore, he does not meet the threshold legal requirement that unemployability be due to one or more service-connected disabilities.  The provisions authorizing an award of TDIU are not applicable to his case.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the duty to notify was satisfied by letters sent to the Veteran in May 2010 and August 2010 that informed him of his duty and VA's duty for obtaining evidence of service connection of heart disease, hearing loss, and rheumatoid arthritis, and the need to submit new and material evidence to reopen the denial of POW status and to reopen the claim for service connection for TB.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters addressed criteria governing assignment of an effective date and rating when service connection is granted.  The Veteran has not alleged that prejudice has resulted from any notice error, and the Board finds no indication of notice error or resulting prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

When an individual who served in the Philippine Commonwealth Army seeks a benefit administered by VA, and must prove status as a Veteran of a United States military department, special notice is required.  In this case, however, the Veteran has already established active service as a Veteran of United States forces, so specific notice regarding that requirement is unnecessary.  Rather, in this case, the Veteran seeks status as a POW.  He has been notified of the requirements for establishing status as a POW for VA purposes.  

VA has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran to obtain pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran's available service treatment records and official records regarding his periods of service were associated with the file prior to the initial of the claims on appeal.  No additional service treatment records or personnel records were submitted or obtained.  

In this regard, it is important for the Veteran to understand that the RO asked the National Personnel Records Center to search again for official records that the Veteran was a former POW for purposes of VA compensation benefits, but no change in recognition by the service department was authorized.    

The Veteran submitted private clinical records, and numerous statements on his own behalf.  Some of these letters included phrases in Tagalog.  Translation has been obtained.  The Veteran has not identified any other available information.  All actions necessary to determine whether the Veteran was a POW for purposes of benefits administered by VA have been completed.  The duty to assist has been met.


ORDER

The request to reopen a claim for recognition as a POW is denied.  

The appeal for service connection for heart disease is denied.

The appeal for service connection for rheumatoid arthritis is denied.

The appeal for service connection for hearing loss is denied.

The appeal to reopen a claim for service connection for tuberculosis is denied.

The appeal for TDIU is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


